
	

111 HR 152 IH: Home Heating Fuels Cost Relief Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 152
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. McCarthy of New
			 York (for herself, Mr.
			 Hinchey, Ms. Sutton,
			 Mr. Weiner,
			 Mr. Cohen,
			 Mr. Carney, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code to provide for a
		  refundable tax credit for heating fuels and to create a grant program for
		  States to provide individuals with loans to weatherize their
		  homes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Heating Fuels Cost Relief Act of
			 2009.
		2.Refundable credit
			 for certain individuals using home heating fuels
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 37 as section 38 and by
			 inserting after section 36 the following new section:
				
					37.Use of home heating
				fuels in homes
						(a)Allowance of
				creditIn the case of an
				eligible individual, there shall be allowed to the taxpayer as a credit against
				the tax imposed by this chapter for the taxable year an amount equal to amounts
				paid or incurred by the taxpayer during the taxable year for heating oil,
				natural gas, and propane to heat the principal place of abode of the
				taxpayer.
						(b)Limitations
							(1)Limitation based
				on dollar amountThe amount allowed as a credit under subsection
				(a) for a taxable year shall not exceed $1,000 ($2,000 in the case of a joint
				return).
							(2)Limitation based
				on adjusted gross incomeNo amount shall be allowed as a credit
				under subsection (a) for a taxable year in the case of a taxpayer whose
				adjusted gross income exceeds $100,000 ($200,000 in the case of a joint
				return).
							(c)Eligible
				Individual
							(1)In
				generalFor purposes of this section, the term eligible
				individual means any individual whose principal place of abode is in
				the United States.
							(2)ExceptionExcept
				as provided in paragraph (3), such term shall not include any
				individual—
								(A)who is not a
				citizen or lawful permanent resident of the United States, or
								(B)with respect to
				whom a deduction under section 151 is allowed to another taxpayer for a taxable
				year beginning in the calendar year in which such individual’s taxable year
				begins.
								(3)Special rule for
				married individualsIn the case of persons married to each other,
				if one spouse is an eligible individual, the other spouse shall be treated as
				an eligible individual for purposes of this subsection.
							(d)Denial of Double
				BenefitFor purposes of this
				section, no credit shall be allowed under subsection (a) for any expense for
				which a deduction or credit is allowed under any other provision of this
				chapter.
						(e)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2009.
						.
			(b)Conforming
			 amendmentParagraph (2) of section 1324(b) of title 31, United
			 States Code, is amended by inserting 37, after
			 36,.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 37 and
			 inserting the following new items:
				
					
						Sec. 37. Use of home heating
				fuels in homes.
						Sec. 38. Overpayments of
				tax.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			3.Grants to States to
			 create home weatherization loan programs
			(a)In
			 generalThe Secretary shall
			 carry out a program to make grants to States in accordance with this section to
			 create revolving loan funds to provide eligible individuals with loans to
			 purchase weatherization materials for the purpose of weatherizing the principal
			 place of abode of the individual.
			(b)Establishment of
			 fundTo be eligible to receive a grant under this section, a
			 State shall establish a weatherization revolving loan fund (referred to in this
			 section as the State loan fund) and comply with the other
			 requirements of this section. Each grant to a State under this section shall be
			 deposited in the State loan fund established by the State.
			(c)Applications
				(1)In
			 generalThe Secretary shall
			 issue requirements for applying for grants under this section.
				(2)Determination of
			 grant amountsIn determining the amount of the grant awarded to a
			 State, the Secretary shall consider—
					(A)the incidence of extreme winter or summer
			 temperatures within the State;
					(B)the average age of
			 homes within the State; and
					(C)such other factors
			 as the Secretary determines are appropriate.
					(d)Program
			 requirements
				(1)Use of
			 funds
					(A)In
			 generalAmounts deposited in
			 a State loan fund, including loan repayments and interest earned on such
			 amounts, shall be used only for providing loans to eligible individuals to
			 purchase weatherization materials for the purpose of weatherizing the principal
			 place of abode of the individual.
					(B)Loan amount
			 limitations
						(i)IndividualsSubject
			 to clause (ii), the total amount of all loans made from the State loan fund to
			 an eligible individual during a calendar year may not exceed $5,000.
						(ii)DwellingThe
			 combined amount of all loans made from the State loan fund to eligible
			 individuals living within a single dwelling during a calendar year may not
			 exceed $10,000.
						(C)Income
			 limitation and interest rates
						(i)For
			 an eligible individual with adjusted gross income for the previous taxable year
			 of $100,000 or less, the annual interest rate for each loan shall be 1
			 percent.
						(ii)For an eligible individual with adjusted
			 gross income for the previous taxable year of more than $100,000 but no more
			 than $200,000, the annual interest rate for each loan shall be 2
			 percent.
						(iii)An eligible individual making more than
			 $200,000 is not eligible for a loan made from the State loan fund.
						(D)Loan
			 repaymentIn order to receive
			 a loan from a State loan fund, an eligible individual must enter into an
			 agreement with the State to repay the full amount of the loan, plus interest,
			 not more than 2 years after the date on which the individual receives the loan
			 funds.
					(2)Annual
			 reportEach State receiving a
			 grant under this section shall submit an annual report to the Secretary
			 detailing the use of funds from the State loan fund.
				(e)Report to
			 CongressThe Secretary shall
			 submit an annual report to the Congress detailing the distribution of grant
			 funds, including a copy of each report submitted to the Secretary pursuant to
			 subsection (d)(2).
			(f)DefinitionsFor purposes of this section:
				(1)Eligible
			 individualThe term eligible individual means an
			 individual—
					(A)whose principal place of abode is in the
			 United States;
					(B)who is a citizen or lawful permanent
			 resident of the United States; and
					(C)with respect to whom a deduction under
			 section 151 is not allowed to another taxpayer for a taxable year beginning in
			 the calendar year in which such individual’s taxable year begins.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(3)Weatherization
			 materialsThe term weatherization materials
			 means—
					(A)caulking and
			 weatherstripping of doors and windows;
					(B)furnace efficiency
			 modifications, including, but not limited to—
						(i)replacement
			 burners, furnaces, or boilers or any combination thereof;
						(ii)devices for
			 minimizing energy loss through heating system, chimney, or venting devices;
			 and
						(iii)electrical or
			 mechanical furnace ignition systems which replace standing gas pilot
			 lights;
						(C)clock
			 thermostats;
					(D)ceiling, attic,
			 wall, floor, and duct insulation;
					(E)water heater
			 insulation;
					(F)storm windows and
			 doors, multiglazed windows and doors, heat-absorbing or heat-reflective window
			 and door materials;
					(G)cooling efficiency
			 modifications, including, but not limited to, replacement air-conditioners,
			 ventilation equipment, screening, window films, and shading devices;
					(H)solar thermal
			 water heaters;
					(I)wood-heating
			 appliances; and
					(J)such other
			 insulating or energy conserving devices or technologies as the Secretary may
			 determine, after consulting with the Secretary of Housing and Urban
			 Development, the Secretary of Agriculture, and the Director of the Community
			 Services Administration.
					(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section.
			
